Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

35 USC § 112(f) – Claim Interpretation
For the sake of brevity the examiner hereby maintains the same claim interpretations stated in the most recent previous office action dated 02/22/2021.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per claim 1, ll. 1-2 recite “multiple software products”, ll. 4 recites “multiple software products”, and ll. 10-11 recite “at least two enterprise software products” and it is unclear as to the relationship among the aforementioned recitations.

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (US 2016/0034260) (hereinafter Ristock) in view of Bruder et al. (US 8,078,731) (hereinafter Bruder).

As per claim 1, Ristock teaches the invention substantially as claimed including a system for integrating multiple software products as a common layer, the system comprising: 
	an application server (fig. 1, block 140); and 
	a visual modeling environment for building at least one application by an end user ([0079]; [0179]; [0183]), the visual modeling environment comprising: 
	the modeler configured as a user interface-based (UI-based) modeling tool for creating at least one artifact for the at least one application ([0079]; [0179]; [0183]); and 
	a configuration module for managing settings of the at least one component for the at least one application ([0005]; [0013]-[0014]); and 


Ristock does not explicitly teach a common visual modeler for multiple software products comprising a modeler for building the at least one application, wherein the modeler utilizes at least one component from each of at least two enterprise software products in the building of the at least one application.

However, Bruder teaches a common visual modeler for multiple software products (fig. 1, block 104) comprising a modeler for building the at least one application, wherein the modeler utilizes at least one component from each of at least two enterprise software products in the building of the at least one application (col. 4, ll. 16-26).

Bruder and Ristock are both concerned with enterprise applications and products. Ristock teaches a GUI for creating applications and artifacts while Bruder teaches combining different capabilities of plural enterprise applications to create different applications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock in view of Bruder because it would provide for a user proxy server that allows applications and services to be built to provide support for new user devices or change existing interfaces without changing the underlying applications or services which results in rapid application deployment and increased system flexibility.

As per claim 2, Ristock further teaches wherein the UI-based modeling tool is one or more of the following: a process modeler, a UI modeler, a rule modeler, a policy modeler, and a custom modeler (fig. 2-5).

As per claim 3, Bruder teaches wherein the modeler comprises a plurality of components from a plurality of enterprise software products (col. 4, ll. 16-26).

As per claim 5, Ristock further teaches wherein the end user is one or more of the following: an information technology (IT) developer, a citizen developer, and a business analyst ([0039] and [0085]).

As per claim 6, Ristock further teaches wherein customizations can be added to the at least one component during an implementation phase or a development phase ([0152]).

As per claim 7, Ristock further teaches wherein the server runtime environment further comprises a plurality of points of engagement for which the at least one application is deployed ([0058]; [0077]; [0195]).

As per claim 8, Ristock further teaches wherein the plurality of points of engagement is two or more of the following: a desktop computer, a laptop, a mobile phone, a tablet, and a kiosk ([0058]; [0077]; [0195]).

As per claim 9, Ristock further teaches wherein the at least one runtime engine is one or more of the following: a process engine, a UI engine, a rule engine, and a policy engine ([0215]).

As per claim 10, Ristock further teaches wherein the at least one component further comprises one or more of the following: a custom artifact, a resource editor, and a code editor ([0152] and [0158]).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock in view of Bruder as applied to claims 3 and 13 respectively above, and further in view of Rolia et al. (US 2011/0004564) (hereinafter Rolia).

As per claim 4, Ristock and Bruder do not explicitly teach wherein the plurality of enterprise software products are created by a single product vendor or different product vendors.

However, Rolia teaches wherein the plurality of enterprise software products are created by a single product vendor or different product vendors ([0117]; [0119]-[0120]; [0145]).

Rolia and Ristock are both concerned with enterprise applications and products. Ristock teaches a GUI for creating applications and artifacts while Rolia teaches combining different capabilities of plural enterprise applications from plural vendors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock and Bruder in view of Rolia because it would provide a customized solution for enterprises for combining different enterprise application services from multiple vendors thereby reducing the skills needed by users within enterprises to host their services locally.

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2021